Exhibit 10.1

MYRIAD GENETICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(Effective Fiscal Year 2012)

The following is a description of the standard compensation arrangements under
which our non-employee directors are compensated for their service as directors,
including as members of the various committees of our Board.

 

Annual Retainer (all members)   $60,000 Chairman of the Board   $100,000
additional retainer Committee Chair Compensation   Audit Committee   $25,000
additional retainer Compensation Committee   $15,000 additional retainer
Nominating and Governance Committee   $15,000 additional retainer Committee
Member Compensation   Audit Committee (1)   $12,000 additional retainer
Compensation Committee (1)   $7,500 additional retainer Nominating and
Governance Committee (1)   $7,500 additional retainer Strategic Committee  
$5,000 additional retainer

(1)    Other than each Committee Chair

 

Attendance

Board Meetings: In addition to the annual retainer amounts, we pay each
non-employee director a per-meeting cash fee of $2,000 for attendance at Board
meetings in excess of five in-person meetings and four telephonic meetings per
fiscal year.

Committee Meetings other than Strategic Committee: We pay each non-employee
director a per-meeting cash fee of $2,000 for attendance at committee meetings
in excess of four meetings (per each committee), whether in person or
telephonic, per fiscal year.

Strategic Committee: No per meeting fees.

All directors are also reimbursed for their out-of pocket expenses incurred in
attending meetings.

Stock Option, Restricted and Unrestricted Stock Grants and Other-Stock-Based
Awards

Under our 2010 Employee, Director and Consultant Equity Incentive Plan (the
“2010 Plan”), our non-employee directors may be awarded stock options,
restricted and unrestricted stock grants and/or other stock-based awards. As
recommended and determined by our Compensation Committee, and approved by our
Board of Directors, on each date of our annual meeting of stockholders, the
Company shall grant to each non-employee director, other than new non-employee
directors appointed within six months of the annual meeting, a non-qualified
option to purchase 30,000 shares of common stock of the Company, at an exercise
price equal to the closing price of our common stock on the date of grant.

In addition, it is our policy to grant a non-qualified option to purchase 30,000
shares of common stock, at an exercise price equal to the closing price of our
common stock on the date of grant, to each new non-employee director upon
initial appointment to the Board.

Options granted to our non-employee directors vest in full upon completion of
one full year of service on the Board (generally on the earlier of the first
anniversary of the date of grant or the date of the



--------------------------------------------------------------------------------

next annual meeting of stockholders). Options granted to our non-employee
directors are exercisable after the termination of the director’s service on the
Board to the extent exercisable on the date of such termination for the
remainder of the life of the option. All options granted to our non-employee
directors will become fully exercisable upon a change of control of Myriad or
upon their death as provided for under our stock option plan.